In a negligence action to recover damages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Queens County (Dunkin, J.), dated December 6, 1993, which granted the plaintiff’s motion for summary judgment on the issue of liability, and (2) an order of the same court, dated April 6, 1994, which denied the defendants’ motion denominated as one to reargue, but which was, in effect, for renewal.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court properly determined that the defendants failed to raise any issue of fact with respect to their sole liability for the plaintiff’s injuries after the plaintiff had made out a prima facie case for summary judgment. Thus, summary judgment was properly granted to the plaintiff (Alvarez v Prospect Hosp., 68 NY2d 320, 321; see also, Zuckerman v City of New York, 49 NY2d 557). Sullivan, J. P., O’Brien, Thompson and Hart, JJ., concur.